The opinion of the Court was delivered by
Wright, A. J.
The indictment alleged the cotton to be of the proper goods and chattels of one Thomas 0. Sanders. All the testimony offered on the part of the State disclosed a joint ownership of the cotton in Sanders, Diggs, Barnes and others. Counsel for the defence requested the Court to instruct the jury “ that the variance between the allegation of ownership in the indictment and the proof, was fatal, and that the defendant was entitled to an acquittal.”
The Court refused to give the instruction, and the defendant excepted. The Court then charged the jury “ that if they believed that no severance or division of interest occurred or was intended prior to sale of the cotton, that the cotton was held by T. O. Sanders, sufficiently so to sustain the indictment,” to which exception was also taken.
In general, when the testimony is at all conflicting, the jury may determine to which side it will give preponderating weight, and thus settle the facts, although the nature of the evidence may render the task difficult. This is their province, and cannot be assumed by the Court. Where, however, the proof shows that one ingredient or ele*232ment necessary to constitute the offence charged is entirely wanting, it is the right and duty of the Court so to declare to the jury ; for if there is an absence of proof, the defendant is entitled to the verdict. The legal character of the charge must be made known to the jury by the Court. The counsel, therefore, had the right to ask the Judge to instruct the jury, that there had been a total failure of proof as to the ownership alleged in the indictment, for if the averment was not sustained by proof an acquittal was a matter of course. There was not a particle of testimony that the title to the cotton was to remain in Sanders until a sale of it should be made, and yet the Judge left that question to be decided by the jury—a question that, in the face of the proof, did not arise in the case.
If it is necessary to submit any authority to show that in an indictment for larceny, the ownership, as laid in the indictment, must be proved, it is enough to refer to Arch. Crim. Pl., 118.—State vs. Deryre, 2 Hill, 287.
The motion is granted, and a new trial ordered.
Moses, C. J., and Wright, A. J., concurred.